1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     ZACHARY KELSEY,                                Case No. 3:18-cv-00174-MMD-CLB

7                                      Petitioner,                    ORDER
             v.
8
      RENEE BAKER, et al.,
9
                                   Respondents.
10

11          Petitioner Zachary Kelsey filed a petition for writ of habeas corpus under 28 U.S.C.

12   § 2254 on May 16, 2018. (ECF No. 6.) This Court denied Kelsey’s petition and a certificate

13   of appealability on August 22, 2019. (ECF No. 27.) Kelsey appealed on September 4,

14   2019, and the United States Court of Appeals for the Ninth Circuit granted a certificate of

15   appealability with respect to the following issue: whether Kelsey’s trial counsel provided

16   ineffective assistance, including whether his counsel was ineffective for (a) waiving

17   closing argument, or (b) failing to consult with or retain an expert regarding the victim’s

18   cause of death. (ECF Nos. 29, 31.) The United States Court of Appeals for the Ninth

19   Circuit thereafter granted Kelsey counsel, and Kimberly Sandberg of the Federal Public

20   Defender, District of Nevada appeared on March 16, 2020. (See ECF No. 32.)

21          Following the filing of his opening brief, Kelsey moved for a full remand because

22   important documents—namely, the deposition testimony of John Ohlson and an expert

23   report—from the state court record were not reviewed by this Court when it denied his

24   petition. The United States Court of Appeals for the Ninth Circuit granted the motion on

25   July 12, 2021, pursuant to Nasby v. McDaniel, 853 F.3d 1049, 1054 (9th Cir. 2017), and

26   remanded the case for further proceedings. Based on this order, this action needs to be

27   reopened.

28          It is therefore ordered that the Clerk of Court shall reopen this action.
1           It is further ordered that, within seven (7) days, Kimberly Sandberg shall file a

2    notice of appearance.

3           It is further ordered that, within seven (7) days, the Respondents shall file the

4    deposition testimony of John Ohlson and the expert report as supplemental exhibits. A

5    hard copy (courtesy copy) of the exhibits shall not be provided.

6           It is further ordered that, within forty-five (45) days, Kelsey shall file supplemental

7    briefing addressing the sole issue upon which the United States Court of Appeals for the

8    Ninth Circuit granted a certificate of appealability: whether Kelsey’s trial counsel provided

9    ineffective assistance, including whether his counsel was ineffective for (a) waiving

10   closing argument, or (b) failing to consult with or retain an expert regarding the victim’s

11   cause of death.

12          It is further ordered that the Respondents shall respond to Kelsey’s briefing within

13   forty-five (45) days after being served with that briefing. Kelsey may then file a reply within

14   thirty (30) days of the response.

15          DATED THIS 15th Day of July 2021.

16

17

18                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26
27

28                                                 2
